Per Curiam.

The attorney was authorised to sell and to execute conveyances, and assurances in the law, of the lands sold ; but no authority was given to bind his principal, by covenants. A conveyance or assurance is good and perfect without either warranty or personal covenants ; and therefore they are not necessarily implied in an authority to convey ; an authority is to be strictly pursued, and an act varying in substance from it is void. There must be a judgment of nonsuit, according to the ’ direction in the case.
Van Ness, J.
having formerly been concerned as counsel in the cause, gave no opinion.
Judgment of nonsuit.